Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 13 April 2022 with acknowledgement of an original application filed on 30 March 2019 and a provisional application filed 29 August 2018.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
3.	Claims 1 and 3-20 are currently pending.  Claims 1, 13, and 19, are independent claims. Claims 1, 13, and 19, have been amended.  Claim 2 has been canceled.
4.	The IDS submitted on 13 December 2021 has been considered.
Response to Arguments

5.	Applicant's arguments filed 13 April 2022 have been fully considered however they are moot due to new grounds of rejection below necessitated by applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1 and 3-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The independent claims have been amended to include the following limitation:
 “such that remounting the device to the external component does not reenable the at least one function of the first circuitry”

The Applicant’s disclosure does not contain support for the new limitation.  Nowhere in the Applicant’s disclosure is the term “remounting” included.  On 27 April 2022 the Examiner contacted the attorney of record, Derek Meeker and asked where in the disclosure support for the amended claim limitation existed.  The attorney indicated via email:
“Earlier you called asking about support for particular claim limitations.  Support for the claim limitations may be found in the specification, for example, in at least paragraphs 14, 23, 30, 50, 53-56, 63, 67, 69, and 76.  In a particular example, data or memory may be erased, a fuse may be blown, etc. such that such that remounting the device to the external component does not reenable the function.”.    Note the email is attached to the Office Action and is reference below as 27 April email

The Examiner agrees if memory is erased or if a fuse blown etc., the component cannot simply be remounted to reenable the component.  As explained in the Applicant’s disclosure paragraph 67 “For example the device 102 may be returned to an authorized repair facility.  The erased data may be restored to the device 102, the disabled components may be reenabled, disabled components may be replaced the isolator I described above may be reinstalled, or the like such that device 102 is in a state similar to a device 102 that had not had at least one function of circuitry 112 disabled” 
However, the Examiner respectfully disagrees that the cited paragraphs support the amended claim limitation.  The disclosure does not use the term “remounting” or indicate any kind of testing procedure where components are re-attached. The disclosure does state “unusable” or “prevent further usage of the device”, it is strongly recommended the claim be amended as indicated below so that the claim is similar to words used in the disclosure.  
Appropriate correction is required.

8. 	Claims 1 and 3-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The independent claims contain the following phrases:
	“detecting, by a device, removal of the device from a component external to the device…wherein the at least one function of the circuitry of the device includes functions that control the component external to the device”During the first round of prosecution of this application, i.e. Non Final Rejection mailed 3/18/2021 and Final Rejection mailed 10/13/2021, the Examiner interpreted the “external component equivalent to a shield”. However, based on Applicant’s Attorney’s email response it is unclear what compromises the “functions that control the component external to the device”.  Note the external component is not a shield used in an x-ray system, because remounting of a shield would make an x-ray system operational.   Based on the 27 April 2022 email the Examiner interprets the external component to be one at least “an x-ray tube”, or “an isolator” or some other electrical component or circuitry that is removable from an x-ray system.  The Examiner has placed this 112 first enablement rejection because the wording and phrasing raises questions how to use the invention.  One would not know how to use the invention and the claim does not enable use of the invention.  How can a device disable an external component if it is external to the device?  What function on the component external to the device is controlled?  Does the device emit a signal to control the external component?  
Also the words used in the claim are misleading note the underlined phrases and the arguments in the brackets:
	“A method, comprising: detecting, by a device, removal of the device from a component external to the device [components are usually considered part of devices, normally a component is removed from the device]; and disabling at least one function of circuitry of the device in response to detecting the removal of the device from the component, [it would make more sense if the claim was reworded to indicate removal of the component from the device] such that remounting the device to the component [the component would be remounted or install or perhaps a new or replacement component would be installed into the device] does not reenable the at least one function of the first circuity; wherein the at least one function of the circuitry of the device includes functions that control the component external to the device [this section should be deleted because unless some signal is sent to an external component it is unreasonable for the device to be able to control an external or “removed” component]”

Appropriate Correction is required.

9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1 and 3-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As indicated above the text of the claims are not supported by the disclosure, this is one reason the claims are indefinite.  Also, the claims state disabling an external component with no explanation as to what specifically is the external component, how this disabling is accomplished if the device is external, therefore the claims are indefinite.  In addition, the words used in the claim appear to be misleading “external component” when perhaps the Applicant’s representative is referencing a removed component.  Appropriate correction is required.


Examiner’s Amendment to overcome all of the 112 rejections and more specifically claim the “Applicant’s invention” is below.  Please note these amendments do not overcome the obvious 103 rejection below.  

13. (Examiner’s Amendment) A method, comprising: detecting, by a device, removal of wherein the disabling includes at least one of erasing data in the circuitry including authentication, identification or operational information or disabling fuses that affect operation of the device includes information associated with  


14.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims or providing some rationale to overcome the above rejections.

Claim Rejections – 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 13-16 and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Lounsberry et al. U.S. Patent No. 7,107,189 (hereinafter ‘189).
As to independent claim 13, “A method, comprising: detecting, by a device, removal of the device from a component external to the device; and disabling at least one function of circuitry of the device in response to detecting the removal of the device from the component” is taught in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65, note ‘532 teaches a hybrid x-ray device for mounted and portable use that includes a housing, an x-ray source, a support connector, a shield connector, and an interlock.   The device detects when the support connector and/or the shield connector are mechanically (i.e. physically) uncoupled (i.e. removed); 
“wherein the first circuitry is configured to control the external component” is shown in ‘532 paragraph 5;
the following is not explicitly taught in ‘532:
“such that remounting the device to the component does not reenable at least one function of the first circuitry” however ‘189 teaches that if a new tube design is introduced into an x-ray system re-coding may be performed to allow for operations in col. 2, lines 7-21 as well as “Advantageously, positive identification of a tube model used as the x-ray source in CT system 1016 protects the system from either improper installation of an x-ray tube or an attempt to install and operate a tube which was not properly characterized for operation on the imaging system in question” in is col. 8, line 64 through col. 9, line 2.  Note, installing a new component (i.e. x-ray source) does not allow operation of the device until the system has been re-coded, clearly suggests the claim limitations see Applicant’s disclosure paragraphs 6, 71, and 76.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532 to include a means such that remounting the device to the component does not reenable at least one function of the first circuitry.  One of ordinary skill in the art would have been motivated to perform such a modification because the conventional method does not provide any positive identification that the x-ray tube being operated is the one the system has been configured, nor is there a way to change the configuration for a different tube.  Thus, there is a need for field replaceable units see ‘189 col. 1, line 36 through col. 2, line 35.

	As to dependent claim 14, “The method of claim 13, wherein: the detecting, by the device, removal of the device from the component comprises detecting physical separation of a structure of the device and a structure of the component external to the device” is shown in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65.
	As to dependent claim 15, “The method of claim 14, wherein: the disabling of at least one function of the circuitry of the device comprises: powering a disable circuit from an internal power supply; and disabling the at least one function of the circuitry of the device using the disable circuit” is disclosed in ‘532 paragraphs 5, 25, and 27.
	As to dependent claim 16, “The method of claim 13, wherein: the detecting, by the device, removal of the device from the component comprises detecting physical separation of a structure of the device and a structure of the component external to the device” is taught in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65.
As to independent claim 19, this claim is directed to a device executing the method of claim 13; therefore, it is rejected along similar rationale.
	As to dependent claim 20, “The device of claim 19, further comprising: means for detecting physical separation of the device from the component;  and means for erasing at least part of memory of the circuitry in response to the means for detecting physical separation of the device from the component” is shown in ‘189 Abstract, col. 1, lines 9-35, col. 2, lines 39-47, col. 3, line 49 through col. 4, line 46, and col. 5, lines 18-46, note by updating the configuration information when  a new tube is utilized the portion of memory that contained the previously used tube is erased.


17.	Claims 1, 3-9, 11, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Lounsberry et al. U.S. Patent No. 7,107,189 (hereinafter ‘189) in further view of Edwards et al. U.S. Patent Application Publication No. 2010/0327174 (hereinafter ‘174).

As to independent claim 1, “A device, comprising: a mounting structure configured to mount the device to an external component” /  “and configured to disable at least one function of the first circuitry when the device is removed from the external component” is taught in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65, note ‘532 teaches a hybrid x-ray device for mounted and portable use that includes a housing, an x-ray source, a support connector, a shield connector, and an interlock.   The device that performs the detecting is the interlock which detects when the support connector and/or the shield connector are mechanically (i.e. physically) uncoupled (i.e. removed);
“wherein the first circuitry is configured to control the external component” is shown in ‘532 paragraph 5;

the following is not explicitly taught in ‘532:
“such that remounting the device to the component does not reenable at least one function of the first circuitry” however ‘189 teaches that if a new tube design is introduced into an x-ray system re-coding may be performed to allow for operations in col. 2, lines 7-21 as well as “Advantageously, positive identification of a tube model used as the x-ray source in CT system 1016 protects the system from either improper installation of an x-ray tube or an attempt to install and operate a tube which was not properly characterized for operation on the imaging system in question” in is col. 8, line 64 through col. 9, line 2.  Note, installing a new component (i.e. x-ray source) does not allow operation of the device until the system has been re-coded, clearly suggests the claim limitations see Applicant’s disclosure paragraphs 6, 71, and 76.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532 to include a means such that remounting the device to the component does not reenable at least one function of the first circuitry.  One of ordinary skill in the art would have been motivated to perform such a modification because the conventional method does not provide any positive identification that the x-ray tube being operated is the one the system has been configured, nor is there a way to change the configuration for a different tube.  Thus, there is a need for field replaceable units see ‘189 col. 1, line 36 through col. 2, line 35.
the following is not explicitly taught in ‘532 and ‘189:
“first circuitry; and anti-tamper circuitry electrically connected to the first circuitry” however ‘174 teaches an X-ray tube housing element of an X-ray imaging system may include a guide mechanism (i.e. first circuity) and may include a safety lock (i.e. anti-tamper circuity) in paragraphs 30-32.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532 to include a means to have anti-tamper circuitry.  One of ordinary skill in the art would have been motivated to perform such a modification because improvements are needed for imaging systems so that rapid assembly and operation can be performed see paragraphs 5-7.
	As to dependent claim 3, “The device of claim 2, wherein the at least one function of the first circuitry comprises functions of the first circuitry that control the external component” is shown in ‘532 paragraph 5.
	As to dependent claim 4, “The device of claim 1, further comprising: a housing coupled to the mounting structure wherein the housing is configured to restrict access to disarm the anti-tamper circuitry when the device is mounted to the external component” is disclosed in ‘174 paragraphs 30-32.
	As to dependent claim 5, “The device of claim 1, wherein the anti-tamper circuitry comprises: a switch coupled to the mounting structure and configured to switch when the device is removed from the external component” is taught in ‘174 paragraph 32.
	As to dependent claim 6, “The device of claim 5, wherein: the switch is configured to be switched by a structure of the external component when mounted on the external component” is shown in ‘174 paragraph 32.
	As to dependent claim 7, “The device of claim 5, wherein the anti-tamper circuitry comprises: a power supply disposed within the device and configured to supply power after detecting removal of the device from the external component;  and a disable circuit configured to disable the at least one function of the first circuitry;  wherein the switch is configured to electrically connect the power supply to the disable circuit when the device is removed from the external component” is disclosed in 174 paragraphs 21-22, 30-32, and 34, note the safety lock prevents operation of the x-ray system when the x-ray tube is removed but allows the high voltage power cable to remain connected to the system.
	As to dependent claim 8, “The device of claim 1, wherein: the first circuitry includes a processor;  and the anti-tamper circuitry is configured to erase at least a portion of memory used by the processor when the device is removed from the external component” is taught in ‘189 the Abstract, col. 1, lines 9-35, col. 2, lines 39-47, col. 3, line 49 through col. 4, line 46, and col. 5, lines 18-46, note a diagnostic system (i.e. anti-tamper circuitry) that automatically updates/configures memory when a field replaceable unit (such as an x-ray tube) is utilized in by updating the configuration information when  a new tube is utilized the portion of memory that contained the previously used tube is erased.
	As to dependent claim 9, “The device of claim 8, wherein the at least a portion of memory used by the processor comprises memory integrated with the processor” is taught in ‘189 col. 3, line 36 through col. 4, line 46, note the electronic device (i.e. processor) is integrated (i.e. attached) to the memory.

	As to dependent claim 11, “The device of claim 1, wherein: the device is part of electronics associated with an x-ray system; and the external component is an x-ray tube of the x-ray system” is taught in ‘174 paragraphs 22-23 and 30.
	As to dependent claim 17, “The method of claim 13, further comprising: installing the device on the component; and arming anti-tamper circuitry configured to disable to at least one function of the circuitry of the device after installing the device on the component” is shown in ‘174 paragraphs 30-32.
	As to dependent claim 18, “The method of claim 13, further comprising: resetting anti-tamper circuitry configured to disable to at least one function of the circuitry of the device; wherein, after detecting the removal of the device from the component, the at least one function of circuity of the device remains disabled after installing the device on the component until the anti-tamper circuity is reset” is disclosed in ‘174 paragraphs 30-32.

18.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Lounsberry et al. U.S. Patent No. 7,107,189 (hereinafter ‘189) in further view of Edwards et al. U.S. Patent Application Publication No. 2010/0327174 (hereinafter ‘174) in further view of Park et al. U.S. Patent Application Publication No. 2017/0357829 (hereinafter ‘829).
	As to dependent claim 10, the following is not specifically taught in ‘189, ’532 and ‘174: “The device of claim 8, wherein the at least a portion of memory used by the processor stores cryptographic information” however ‘829 teaches an attack detection circuit may be implemented with a security chip that performs key management, encryption/decryption and that the device may be various medical devices, … a computed tomography (CT) device in paragraphs 125 and 133.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532, ‘189 and ‘174 to include a memory that stores cryptographic information.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent hacking of detection circuits see paragraphs 3-5.
19.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Lounsberry et al. U.S. Patent No. 7,107,189 (hereinafter ‘189) in further view of Edwards et al. U.S. Patent Application Publication No. 2010/0327174 (hereinafter ‘174) in further view of Pellegrino et al. U.S. Patent Application Publication No. 2007/0076847 (hereinafter ‘847).
	As to dependent claim 12, the following is not explicitly taught in ‘532, ‘189 and’174: “The device of claim 1, wherein the device is part of a component authentication system associated with an x-ray system” however ‘847 teaches a radiation check detector (i.e. authentication system) that detects when x-ray tube component must be serviced in paragraphs 24-25.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532, ‘189 and ‘174 to include a means to authentication (i.e. check) a component associated with an x-ray system.  One of ordinary skill in the art would have been motivated to perform such a modification because the radiation dose provided by the X-ray tube can vary and malfunction see paragraphs 8-10.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                         27 April 2022